DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reavis III, US Patent No. 9,664,477.
Regarding claim 1, Reavis discloses a firearm (90) comprising: an upper receiver (shown in figure 1 for example) defining a bolt passage (firearm shown in figure 1 is known to have a bolt passage in communication with the buffer tube mount); a lower receiver (shown in figure 1 for example) configured to connect to the upper receiver and having a mount (threads disclosed on receiver in 10:33-49 and threaded end 72) registered with the bolt passage; a buffer tube (10c) connected to the mount in registration with the bolt passage (disclosed in 10:33-49, buffer assembly is mounted by threads to the receiver); the buffer tube including a forward portion (70) connected to the mount (via 72) and a rear portion (12c) telescopically connected to the forward portion and operable to move in a range of positions with respect to the upper receiver (10:63-11:51 discloses the rear portion 12c being telescopically received and operable to a plurality of positions); wherein the buffer tube is free of a shoulder stock (12c comprises first and second arms 14 and 16 which are disclosed as forming a forearm support member 34 with a support surface 35 and is therefore free of a shoulder stock as best shown in figure 1 because the stock engages the user’s forearm) and a lock mechanism (60) operable to secure the rear portion in a selected position (10:63-12:5)

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sewell Jr et al., hereafter Sewell, US Patent No. 7,793,453.
Regarding claim 1, Sewell discloses a firearm (10) comprising: an upper receiver (12) defining a bolt passage (firearm shown in an M249 which is known to have a bolt and bolt carrier passage within the upper receiver as shown in the figure below); a lower receiver (shown in figures 1 and 2) configured to connect to the upper receiver (shown in figure 1) and having a mount registered with the bolt passage (lower receiver of the m249 has a mount which interfaces with the coupler 114 of the stock as shown, only for example, in the figure below to better illustrate the connections of the m249); a buffer tube (88) connected to the mount in registration with the bolt passage (buffer piston 116 and buffer spring 120 are disclosed to take up the recoil of each round fired and are thus in registration with the bolt passage in order to transfer the recoil through 116 as shown in figures 4 and 5); the buffer tube including a forward portion (86) connected to the mount (114) and a rear portion (76) telescopically connected to the forward portion and operable to move in a range of positions with respect to the upper receiver (telescopic connection and range of operable positions shown in figures 3A-3D and 4-5); wherein the buffer tube is free of a shoulder stock (as shown in figures 3C and 3D, the buffer tube 88, 86 and 76 is free of a shoulder stock. The shoulder stock portion 70 is a separate element which is not part of the buffer tube) and a lock mechanism (90, 92 and 82 inter alia) operable to secure the rear portion in a selected position (as shown in figures 3A-3D, the lock mechanism/assembly is operable to secure the rear portion 76 with respect to the forward portion 86)

Response to Arguments
Applicant's arguments filed 2/24/22 have been fully considered but they are not persuasive. 
In response to the applicant’s argument that the prior art does not teach a buffer tube being free of a shoulder stock, the Examiner disagrees. As articulated above, Reavis specifically discloses a forearm stock on a buffer tube which meets the structural limitations and is free of a shoulder stock. In addition, Sewell discloses a buffer tube assembly which comprises front and rear portion which are free of a shoulder stock. The shoulder stock is a separate element as detailed above which means the Sewell reference broadly, yet reasonably meets the claim limitations.


Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK R MORGAN/Primary Examiner, Art Unit 3641